Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remark

This Office action has been issued in response to amendment filed on 06/11/2020. 

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given subsequent to a telephone interview with Joseph Kincart on 01/14/2021.


AMENDMENTS TO THE CLAIMS

The following is the list of claims that were amended:

Claim 1. 	A method for analyzing a legal document comprising one or more legal authorities, the method comprising the steps of: 

using an electronic scraper to parse the legal document to generate a list of the legal authorities in a format suitable for input into a repository of legal documents; 
wherein the step of parsing the legal document comprises a case law subroutine, which comprises the steps of: 
for each text-based line of the legal document: 
search text for the character string "v."; 
if "v." is not italicized, then continue searching; 
else, if "v." is italicized, then search the succeeding ten words for character strings matching character strings associated with a prepopulated list of case reporters to identify the case reporter associated with the case law; 
extract numerical value preceding the case reporter; 
extract numerical value succeeding the case reporter; 
generate an entry on the list of legal authorities comprising the numerical value preceding the case reporter, the case reporter, and the numerical value succeeding the case reporter; 
transmitting the list of the legal authorities to the repository via a communications device in logical connection with the scraper; 
receiving, via the communications device, from the repository documents embodying the legal authorities within the list of the legal authorities; 
translating the documents embodying the legal authorities to one or more files comprising an audibly perceptible format, wherein the audibly perceptible format comprises a sound file comprising a spoken version of text associated with the legal authorities; 
and audibly broadcasting the files with a sound device.  

Claim 6.	The method of Claim 1, wherein the case law subroutine of parsing the legal document comprises the steps of: 

continue searching the text-based line for an additional character string " v."; 
if the additional character string "v." occurs within the text-based line, then repeat this loop from the step of if "v." is not italicized, then continue searching; 
and else, if the text-based line does not consist of an additional character string "v.", then move to a second text-based line.  

Claim 11.	An apparatus for improved analysis of legal documents comprising one or more legal authorities, the apparatus comprising: 

a processor; 
a communications access device in logical connection with a communications network; 
a memory comprising software with instructions executable on command to: 
parse the legal document to generate a list of the legal authorities in a format suitable for input into a repository of legal documents; 
wherein the step of parsing the legal document comprises a case law subroutine, which comprises the steps of: 
for each text-based line of the legal document: 
search text for the character string "v."; 
if "v." is not italicized, then continue searching; 
else, if "v." is italicized, then search the succeeding ten words for character strings matching character strings associated with a prepopulated list of case reporters to identify the case reporter associated with the case law; 
extract numerical value preceding the case reporter; 
extract numerical value succeeding the case reporter; 
generate an entry on the list of legal authorities comprising the numerical value preceding the case reporter, the case reporter, and the numerical value succeeding the case reporter; 
transmit via the communications network the list of the legal authorities to the repository; 
download from the repository documents embodying the legal authorities from the list of the legal authorities; 
translate the documents embodying the legal authorities to one or more files comprising an audibly perceptible format, wherein the audibly perceptible format comprises a sound file comprising a spoken version of text associated with the legal authorities; 
and cause an audio device in logical communication with the apparatus to audibly broadcast the files.  

Claim 16. 	The apparatus of Claim 11, wherein the software is operable to parse the legal document using the case law subroutine comprising the steps of: 
continue searching the text-based line for an additional character string “v.";
if the additional character string "v." occurs within the text-based line, then repeat this loop from the step of if "v." is not italicized, then continue searching; and - 18 -Attorney Docket No. TONUZIOOO1NP else, if the text-based line does not consist of an additional character string "v.", then move to a second text-based line
else, if the text-based line does not consist of an additional character string "v.", then move to a second text-based line.

Allowance

Claims (1-10) and (11-20) are allowable.

Reason for Allowance

The cited arts of record, Gross. US Patent Application Publication US 20120191619 A1 (hereinafter Gross) in view of Ferren et al. US Patent Publication Application US 20130346144 A1 (hereinafter Ferren) and further in view of Koenigs. US Patent Application Publication US 20130036162 A1 (hereinafter Koenigs) and further in view of Bradley et al. US Patent Application Publication US 20120240045 A1 (hereinafter Bradley) and further in view of O’Conor et al. US Patent Application Publication US 20070208687 A1 (hereinafter O’Conor) teaches analysis of documents content such as legal documents. 
Claims (1-10) and (11-20) are allowable. Independent claims 1 and 11 are allowable because the prior arts of record do not teach parsing a legal document, using an electronic scraper; in order to generate a list of legal authorities and storing the list in a repository. The prior arts of record do not teach a parsing that includes steps of searching for “v.” character in a text and determine whether the character is not italicized or italicized, if the latter; the instant application extracts the value preceding and succeeding of the ten words extracted as a case reporter. The prior arts of record do not teach embodying legal authorities within a list of legal authorities and translating them to a sound file. The cited arts of record, Gross. US Patent Application Publication US 20120191619 A1 (hereinafter Gross) in view of Ferren et al. US Patent Publication Application US 20130346144 A1 (hereinafter Ferren) and further in view of Koenigs. US Patent Application Publication US 20130036162 A1 (hereinafter Koenigs) and further in view of Bradley et al. US Patent Application 

using an electronic scraper to parse the legal document to generate a list of the legal authorities in a format suitable for input into a repository of legal documents; 
wherein the step of parsing the legal document comprises a case law subroutine, which comprises the steps of: 
for each text-based line of the legal document: 
search text for the character string "v."; 
if "v." is not italicized, then continue searching; 
else, if "v." is italicized, then search the succeeding ten words for character strings matching character strings associated with a prepopulated list of case reporters to identify the case reporter associated with the case law; 
extract numerical value preceding the case reporter; 
extract numerical value succeeding the case reporter; 
generate an entry on the list of legal authorities comprising the numerical value preceding the case reporter, the case reporter, and the numerical value succeeding the case reporter; 
transmitting the list of the legal authorities to the repository via a communications device in logical connection with the scraper; 
receiving, via the communications device, from the repository documents embodying the legal authorities within the list of the legal authorities; 

and audibly broadcasting the files with a sound device.  
 (in combination with all other features in the claim).
Any comments considered necessary by applicant must be submitted no later than thepayment of the issue fee and, to avoid processing delays, should preferably accompany the issuefee. Such submissions should be clearly labeled "Comments on Statement of Reasons forAllowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN MRABI whose telephone number is (571)272-8875.  The examiner can normally be reached on M-F 7:30 am - 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.